Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





CLAIM OBJECTION
5. 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5 & 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Towal (Pub No. 2016/0283864) and further in view of Hsieh (Pub No. 20150071561). 
Regarding claim 1, Towal discloses a method of processing image data in a connectionist network comprising a plurality of units, each unit having a data input, a data output (Fig. 3A & 8B: Plurality unit have data input and output) & (Para. 43-44), and at least one processing parameter, wherein processing of input data by means of the unit is at least partially determined by the at least one processing parameter of the unit (Fig. 3A & 8: Data processing by neural network & Para. 88-89), wherein the method implements at least a respective one of the plurality of units, (Fig. 3A) and wherein the method comprises: receiving, as raw input data or input data processed by a preceding one of the plurality of units, a plurality of input picture elements representing an image acquired by means of an image sensor (Fig. 3A & 8B: image sensor-camera providing image data to the plurality of processors) & (Para. 42-44);

determining, for a plurality of output picture elements, a plurality of offsets, each offset representing an individual location shift of an underlying one of the plurality of output picture elements (Para. 44-45: Output image with error. The offset correspond to the error between the actual output and the target output and the weight of the DCN), sampling from the plurality of input picture elements in accordance with the grid (Fig. 3A: Subsampling & Para. 51: Sampling and train the input picture with grid-input image decomposed into multiple channel. The input image is multidimensional) and transmitting, as output data for at least a subsequent one of the United States Non-Provisional ApplicationDP-324436plurality of units of the connectionist network, a plurality of sampled picture elements resulting from the sampling, wherein the plurality of sampled picture elements form the plurality of output picture elements (Fig. 3A: Sampling data. transmit output data of the picture element) & (Para. 53 & 55: Output elements & Para. 44: Pictures input and output).
Towal is silent regarding determining, from the plurality of offsets, a grid for sampling from the plurality of input picture elements, wherein the grid comprises a plurality of sampling locations, each sampling location being defined by means of a respective pair of one of the plurality of offsets and the underlying one of the plurality of output picture elements.
In a similar field of endeavor, Hsieh discloses determining, from the plurality of offsets, a grid for sampling from the plurality of input picture elements (Fig. 5: Grid & Offset110), wherein the grid comprises a plurality of sampling locations (Para. 27: Pixel location), each sampling location being defined by means of a respective pair of one of the plurality of offsets and the underlying one of the plurality of output picture elements (Par. 25: Pair of one of the plurality of offsets and the underlying the output picture elements) & (Fig. 5: Pair of offset image-110).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the image correcting system of Hsieh’s disclosure with the image processing and machine learning module, as taught by Towal. Doing so would have resulted in effectively correcting digital image by eliminating error from image using neural network.  
Regarding claim 2, Towal remains as applied above and continues to discloses the individual location shift represented by a respective one of the plurality of offsets defines an arbitrary location relative to the underlying one of the plurality of output picture elements (Fig. 3A: Input and output images) & (Para. 44-45: Output image with error. The offset correspond to the error between the actual output and the target output and the weight of the DCN. Error on random location).
Regarding claim 5, Towal discloses determining the plurality of offsets is carried out by means of a localization connectionist network, in particular neural network, com-prising United States Non-Provisional ApplicationDP-324436 one or more units, each unit having a data input, a data output, and at least one processing parameter, wherein processing of the input data by means of the one or more units is at least partially determined by the at least one processing parameter (Fig. 3A: Data input & after processing, the data output & Para. 44-45: The offset correspond to the error between the actual output and the target output).  
Regarding claim 10, Towal discloses one of the plurality of units of the connectionist network is a convolutional unit, wherein a respective convolutional unit implements a (Fig. 3 & 5: Network is a convolutional unit, having plurality of input picture elements).
Regarding claim 11, Towal discloses the connectionist network implements a classifier for at least parts of the image represented by the plurality of input picture elements (Fig. 3 & 5: Plurality of input picture elements with classifier) & (Para. 38: Classifier).
Regarding claim 12, Towal discloses the connectionist network implements a classifier for traffic signs (Para. 38: Classifier & Para. 43: Traffic light).
Regarding claim 13, Towal discloses the output picture elements are transmitted as output data to a plurality of subsequent units of the connectionist network (Fig. 3 & 5).
Regarding claim 14, Towal discloses the sampling does not comprise a convolution of the plurality of in-put picture elements with a kernel filter (Fig. 5 & 3: No convolution of the plurality of in-put picture elements with a kernel filter).
Regarding claim 15, Towal discloses vehicle with a camera unit having an image sensor acquiring at least one image of an object in the vicinity of the vehicle (Para. 43: recognize visual features from a car-mounted camera), the vehicle further comprising a processing unit configured to carry out the method according to claim 1 (Claim corresponds to claim 1 and is analyzed accordingly).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Towal (Pub No. 2016/0283864), in view of Hsieh (Pub No. 20150071561) and further in view of Tang(Pub No. 2018/0144193).
Regarding claim 4, Towal is silent regarding at least some of the plurality of offsets are spatially limited to a predefined threshold.  
(Para. 9 & 15: Error limited to a predefined threshold).
At the time of filling, it would have been obvious to use offset threshold to limit the offset rate in the system.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Towal (Pub No. 2016/0283864), in view of Hsieh (Pub No. 20150071561) and further in view of Lin (Pub No. 2019/0114818).
Regarding claim 6, Towal discloses the sampling does not comprise a convolution with a kernel filter (Para. 31: Imaged sampled with no Kernel filter involved).
	Towel is silent regarding   the one or more units of the localization connectionist network  are convolutional units, wherein a respective convolutional unit implements a convolution of at least some of the plurality of input picture elements received by the respective convolutional unit with a kernel filter.
	Lin discloses the one or more units of the localization connectionist network are convolutional units, wherein a respective convolutional unit implements a convolution of at least some of the plurality of input picture elements received by the respective convolutional unit with a kernel filter (Fig. 5) & (Para. 64 & 71: convolutional network having a kernel filter).
	At the time of filling, it would have been obvious to use image filtering system to produce better quality image for a neural network. 
Regarding claim 7, Towal discloses the localization connectionist network is trained together with the connectionist network by means of the feed-forward algorithm and the back- propagation algorithm, wherein training comprises modifying the at least one processing parameter of at least some of the plurality of units of the connectionist network and/or of the one (Para. 42-45: The connectionist network with the feed-forward algorithm and the back- propagation algorithm, having networks).
Regarding claim 8, Towal discloses during training of the localization connectionist network and the connectionist network and if the unit implemented by the method receivesUnited States Non-Provisional ApplicationDP-324436 input data processed by a preceding one (72) of the plurality of units of the connectionist network, training data from the localization con-nectionist network is selectively not used for modifying the at least one processing parameter of the preceding one of the plurality of units of the connectionist network (Fig. 3 & Para. 42-45: localization connectionist network & connectionist network).  
Regarding claim 9, Towal discloses the localization connectionist network and the connectionist network are trained before using the connectionist network for a predefined purpose (Fig. 3A & Fig. 5: connectionist network & para. 59).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD K TALUKDER/            Primary Examiner, Art Unit 2648